                   Case 20-10475-BLS           Doc 638       Filed 07/08/20        Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al.,                               ) Case No. 20-10475 (BLS)
                                                                  )
                                    Debtors. 1                    ) (Jointly Administered)
                                                                  )


                                        AFFIDAVIT OF SERVICE

       I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 1, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on the Fee Notice Service List attached
hereto as Exhibit A; and via first class mail on Linebarger Goggan Blair & Sampson, LLC, Attn:
Diane Wade Sanders, P.O. Box 17428, Austin, TX 78760:

      •      Second Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for Payment
             of Compensation and Reimbursement of Expenses as Co-Counsel for the Debtors for the
             Period April 1, 2020 through April 30, 2020 [Docket No. 626]

      •      Third Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for Payment of
             Compensation and Reimbursement of Expenses as Co-Counsel for the Debtors for the
             period May 1, 2020 through May 31, 2020 [Docket No. 627]




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN
37204.
             Case 20-10475-BLS        Doc 638     Filed 07/08/20    Page 2 of 7




   •   First Interim Fee Application of Klehr Harrison Harvey Branzburg LLP for Payment of
       Compensation and Reimbursement of Expenses as Co-Counsel for the Debtors for the
       period March 3, 2020 through May 31, 2020 [Docket No. 629]

Dated: July 8, 2020
                                                          /s/ Nathan Chien
                                                          Nathan Chien
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on July 8, 2020, by Nathan Chien, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2                                     SRF 43705
Case 20-10475-BLS   Doc 638   Filed 07/08/20   Page 3 of 7




                      Exhibit A
                                                        Case 20-10475-BLS                 Doc 638          Filed 07/08/20      Page 4 of 7
                                                                                                Exhibit A
                                                                                           Fee Notice Service List
                                                                                             Served via Email

                             NAME                                                    NOTICE NAME                                                              EMAIL
Ansell Grimm & Aaron, PC                                 Attn: Joshua S. Bauchner, Anthony J. D'Artiglio                      jb@ansellgrimm.com; ajd@ansellgrimm.com
Attorney General of Texas                                Attn: Kimberly A. Walsh                                              kimberly.walsh@oag.texas.gov
                                                                                                                              heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
Ballard Spahr LLP                                        Attn: Leslie C. Heilman, Laurel D. Roglen and Chantelle D. McClamb   mcclambc@ballardspahr.com
                                                                                                                              branchd@ballardspahr.com; simonjm@ballardspahr.com;
Ballard Spahr LLP                                        Attn: Dustin P. Branch, Jessica M. Simon and Nahal Zarnighian        zarnighiann@ballardspahr.com
Barclay Damon LLP                                        Attn: Kevin M. Newman, Esq.                                          knewman@barclaydamon.com
Barclay Damon LLP                                        Attn: Scott L. Fleischer                                             sfleischer@barclaydamon.com
Barron & Newburger, PC                                   Attn: Stephen W. Sather                                              gmagnuson@bn-lawyers.com
Benesch, Friedlander, Coplan & Aronoff LLP               Attn: Michael J. Barrie, Kevin M. Capuzzi                            mbarrie@beneschlaw.com; kcapuzzi@beneschlaw.com
Brookfield Property REIT, Inc., as Agent                 Attn: Kristen N. Pate                                                bk@brookfieldpropertiesretail.com
Bryan Cave Leighton Paisner LLP                          Attn: Leah Fiorenza McNeill                                          leah.fiorenza@bclplaw.com
Bryan Cave Leighton Paisner LLP                          Attn: Timothy R. Bow                                                 timothy.bow@bclplaw.com
Cafaro Management Company                                Attn: Lindsey M. Harrison Madgar, Richard T. Davis                   LMadgar@cafarocompany.com
Carl Marks Strategic Investments, L.P.                   Attn: James F. Wilson; Esteban Rakela                                jwilson@carlmarks.com; erakela@carlmarks.com
Carl Marks Strategic Opportunities Fund II, L.P.         Attn: James F. Wilson; Esteban Rakela                                jwilson@carlmarks.com; erakela@carlmarks.com
Centerbridge Partners, L.P.                              Attn: President or General Counsel                                   btruong@centerbridge.com; amodi@centerbridge.com
Chipman Brown Cicero & Cole, LLP                         Attn: William E. Chipman, Jr.                                        chipman@chipmanbrown.com
Connolly Gallagher LLP                                   Attn: Karen C. Bifferato, Kelly M. Conlan                            kbifferato@connollygallagher.com; kconlan@connollygallagher.com
Delaware Attorney General                                Attn: Bankruptcy Dept                                                attorney.general@state.de.us
Delaware Division of Revenue                             Attn: Zillah Frampton                                                FASNotify@state.de.us
Delaware Secretary of State                              Division of Corporations Franchise Tax                               dosdoc_Ftax@state.de.us
Delaware State Treasury                                  Attn: Bankruptcy Dept                                                statetreasurer@state.de.us
Essex Richards, PA                                       Attn: Natalie D. Potter                                              npotter@essexrichards.com
Fabian VanCott                                           Attn: David P. Billings                                              dbillings@fabianvancott.com
Fortress Investment Group                                Attn: Morgan J. McClure, Marc Blanchette                             mmcclure@fortress.com; mblanchette@fortress.com
Fox Rothschild LLP                                       Attn: Seth A. Niederman                                              sniederman@foxrothschild.com
Fox Rothschild LLP                                       Attn: Martha B. Chovanes                                             mchovanes@foxrothschild.com
Fox Rothschild LLP                                       Attn: Dana S. Katz                                                   dkatz@foxrothschild.com
Frost Brown Todd LLC                                     Attn: Ronald E. Gold & A.J. Webb                                     rgold@fbtlaw.com; awebb@fbtlaw.com
Frost Brown Todd LLC                                     Attn: Ronald E. Gold, A.J. Webb & Erin P. Severini                   rgold@fbtlaw.com; awebb@fbtlaw.com; eseverini@fbtlaw.com
                                                                                                                              credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
FS Investment Corporation II                             Attn: Ryan O'Hagan                                                   FSICII_Team@fsinvestments.com
                                                                                                                              credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
FS Investment Corporation III                            Attn: Ryan O'Hagan                                                   FSICIII_Team@fsinvestments.com
                                                                                                                              credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
FS KKR Capital Corp (f/k/a FS Investment Corporation)    Attn: Ryan O'Hagan                                                   FSIC_Team@fsinvestments.com


         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                 Page 1 of 4
                                                     Case 20-10475-BLS                 Doc 638           Filed 07/08/20        Page 5 of 7
                                                                                              Exhibit A
                                                                                        Fee Notice Service List
                                                                                           Served via Email

                             NAME                                                 NOTICE NAME                                                                 EMAIL
Gallagher Evelius & Jones LLP                         Attn: David G. Sommer                                                   dsommer@gejlaw.com
Gawthrop Greenwood, PC                                Attn: David W. deBruin                                                  ddebruin@gawthrop.com
Gellert Scali Busenkell & Brown, LLC                  Attn: Michael Busenkell, Amy D. Brown                                   mbusenkell@gsbblaw.com; abrown@gsbblaw.com
Hunton Andrews Kurth LLP                              Attn: Tyler P. Brown                                                    tpbrown@HuntonAK.com
                                                                                                                              jschneider@HuntonAK.com; msantanello@HuntonAK.com;
Hunton Andrews Kurth LLP                              Attn: John R. Schneider, Mary L. Santanello, Mack Emerson               memerson@HuntonAK.com
Hunton Andrews Kurth LLP                              Attn: John T. O'Connor                                                  joconnor@HuntonAK.com
Ice Miller LLP                                        Attn: Tyson A. Crist, John C. Cannizzaro                                tyson.crist@icemiller.com; john.cannizzaro@icemiller.com
Kane Russell Coleman & Logan PC                       Attn: S. Kyle Woodard                                                   kwoodard@krcl.com
Kaplin Stewart Meloff Reiter & Stein, PC              Attn: William J. Levant                                                 wlevant@kaplaw.com
                                                      Attn: Steven J. Reisman, Cindi M. Giglio, David A. Crichlow, Brian J.   sreisman@katten.com; cindi.giglio@katten.com; david.crichlow@katten.com;
Katten Muchin Rosenman LLP                            Hecht                                                                   brian.hecht@kattenlaw.com;
                                                                                                                              peter.siddiqui@katten.com; stephanie.hor-chen@katten.com;
Katten Muchin Rosenman LLP                            Attn: Peter A. Siddiqui, Stephanie Hor-Chen, Ethan Trotz                ethan.trotz@katten.com

                                                                                                                              KDWBankruptcyDepartment@kelleydrye.com; rlehane@kelleydrye.com;
Kelley Drye & Warren LLP                              Attn: Robert L. LeHane, Jennifer D. Raviele, Michael W. Reining         jraviele@kelleydrye.com; mreining@kelleydrye.com
Kelso Investment Associates VIII, L.P.                Attn: William Woo                                                       wwoo@kelso.com
KEP VI, LLC                                           c/o Kelso & Company                                                     wwoo@kelso.com
King & Spalding LLP                                   Attn: W. Austin Jowers                                                  ajowers@kslaw.com
King & Spalding LLP                                   Attn: Michael R. Handler, Jeff Pawlitz                                  mhandler@kslaw.com
                                                                                                                              credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
KKR Credit Advisors (Ireland)                         Attn: Ryan O'Hagan                                                      FSIC_Team@fsinvestments.com
Klehr Harrison Harvey Branzburg LLP                   Attn: Domenic E. Pacitti and Michael W. Yurkewicz                       DPacitti@klehr.com; myurkewicz@klehr.com
Klehr Harrison Harvey Branzburg LLP                   Attn: Morton R. Branzburg                                               mbranzburg@klehr.com
Knowles & Sullivan, LLC                               Attn: Haley K. Tucker                                                   tami@kkslawgroup.com
Kohner, Mann & Kailas, S.C.                           Attn: Samuel C. Wisotzkey                                               swisotzkey@kmksc.com
Kurtzman Steady, LLC                                  Attn: Jeffrey Kurtzman                                                  kurtzman@kurtzmansteady.com
Larkins Vacura Kayser LLP                             Attn: Cody Hoesly                                                       choesly@lvklaw.com
Lewis Roca Rothgerber Christie LLP                    Attn: Chad S. Caby                                                      ccaby@lrrc.com
Linebarger Goggan Blair & Sampson, LLP                Attn: Don Stecker                                                       sanantonio.bankruptcy@publicans.com
Linebarger Goggan Blair & Sampson, LLP                Attn: Elizabeth Weller                                                  dallas.bankruptcy@publicans.com
Linebarger Goggan Blair & Sampson, LLP                Attn: John P. Dillman                                                   houston_bankruptcy@publicans.com
Marblegate Special Opportunities Master Fund, L.P.    Attn: General Counsel                                                   notices@marblegate.com
Maricopa County Attorney's Office                     Attn: Peter Muthig                                                      muthigk@mcao.maricopa.gov
McCarron & Diess                                      Attn: Gregory Brown                                                     gbrown@mccarronlaw.com
McCreary, Veselka, Bragg & Allen, P.C.                Attn: Tara LeDay                                                        tleday@mvbalaw.com


         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                               Page 2 of 4
                                                         Case 20-10475-BLS                 Doc 638           Filed 07/08/20     Page 6 of 7
                                                                                                  Exhibit A
                                                                                             Fee Notice Service List
                                                                                               Served via Email

                            NAME                                                      NOTICE NAME                                                              EMAIL
Mirick, O’Connell, DeMallie & Lougee, LLP                 Attn: Paul W. Carey                                                 pcarey@mirickoconnell.com
Mirick, O’Connell, DeMallie & Lougee, LLP                 Attn: Kate P. Foley                                                 kfoley@mirickoconnell.com
Missouri Department of Revenue, Bankruptcy Unit           Attn: Steven A. Ginther                                             deecf@dor.mo.gov
Missouri Department of Revenue, Bankruptcy Unit           Attn: Steven A. Ginther                                             deecf@dor.mo.gov
Monzack Mersky McLaughlin and Browder, P.A.               Attn: Rachel B. Mersky & Brian J. McLaughlin                        rmersky@monlaw.com; bmclaughlin@monlaw.com
Morgan, Lewis & Bockius, LLP                              Attn: Sula R. Fiszman                                               sula.fiszman@morganlewis.com
Morgan, Lewis & Bockius, LLP                              Attn: Jennifer Feldsher                                             jennifer.feldsher@morganlewis.com
Morris James LLP                                          Attn: Eric J. Monzo                                                 emonzo@morrisjames.com
Morris James LLP                                          Attn: Eric J. Monzo                                                 emonzo@morrisjames.com
Morris, Nichols, Arsht & Tunnell LLP                      Attn: Andrew R. Remming, Joseph C. Barsalona II                     aremming@mnat.com; jbarsalona@mnat.com
Moye White LLP                                            Attn: Vikrama S. Chandrashekar                                      vika.chandrashekar@moyewhite.com
Mullin Hoard & Brown, LLP                                 Attn: Brad W. Odell                                                 bodell@mhba.com
National Association of Attorneys General                 Attn: Karen Cordry                                                  kcordry@naag.org
Office of the Attorney General of Texas, Bankruptcy &                                                                         jason.binford@oag.texas.gov; abigail.ryan@oag.texas.gov;
Collections Division                                      Attn: Jason B. Binford, Abigail Ryan                                public.information@oag.state.tx.us
Office of the United States Trustee                       Attn: Linda J. Casey                                                Linda.Casey@usdoj.gov
Oklahoma County Assistant District Attorney               Attn: Gretchen Crawford                                             grecra@oklahomacounty.org

Pachulski Stang Ziehl & Jones LLP                         Attn: Bradford J. Sandler, Robert J. Feinstein, Colin R. Robinson   bsandler@pszjlaw.com; rfeinstein@pszjlaw.com; crobinson@pszjlaw.com
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.          Attn: Owen M. Sonik                                                 osonik@pbfcm.com
Perdue, Brandon, Fielder, Collins & Mott, LLP             Attn: Laura J. Monroe                                               lmbkr@pbfcm.com
Perdue, Brandon, Fielder, Collins & Mott, LLP             Attn: Eboney Cobb                                                   ecobb@pbfcm.com
Potter Anderson & Corroon LLP                             Attn: L. Katherine Good, R. Stephen McNeill                         rmcneill@potteranderson.com; kgood@potteranderson.com
S&D Law                                                   Attn: Steven W. Kelly                                               skelly@s-d.com
Saul Ewing Arnstein & Lehr LLP                            Attn: John D. Demmy                                                 john.demmy@saul.com
Securities & Exchange Commission                          Attn: Secretary Of The Treasury                                     secbankruptcy@sec.gov
Securities & Exchange Commission - NY Office              Attn: Andrew Calamari, Regional Director                            bankruptcynoticeschr@sec.gov; NYROBankruptcy@SEC.GOV
Securities & Exchange Commission - Philadelphia Office    Attn: Bankruptcy Department                                         secbankruptcy@sec.gov
SHCO 56 SARL                                              c/o Kelso & Company                                                 wwoo@kelso.com
ShopCore Properties                                       Attn: William F. McDonald III                                       wmcdonald@shopcore.com
Simon Property Group, Inc.                                Attn: Ronald M. Tucker                                              rtucker@simon.com
State of Arizona Attorney General                         Attn: Bankruptcy Dept                                               aginfo@azag.gov
State of California Attorney General                      Attn: Bankruptcy Dept                                               bankruptcy@coag.gov
State of Hawaii Attorney General                          Attn: Bankruptcy Dept                                               hawaiiag@hawaii.gov
State of Illinois Attorney General                        Attn: Bankruptcy Dept                                               webmaster@atg.state.il.us
State of Louisiana Attorney General                       Attn: Bankruptcy Dept                                               ConsumerInfo@ag.state.la.us


        In re: CraftWorks Parent, LLC, et al.
        Case No. 20-10475 (BLS)                                                                    Page 3 of 4
                                                Case 20-10475-BLS                  Doc 638          Filed 07/08/20    Page 7 of 7
                                                                                          Exhibit A
                                                                                    Fee Notice Service List
                                                                                       Served via Email

                            NAME                                             NOTICE NAME                                                                EMAIL
State of Maryland Attorney General               Attn: Bankruptcy Dept                                               oag@oag.state.md.us
State of Michigan Attorney General               Attn: Bankruptcy Dept                                               miag@michigan.gov
State of Missouri Attorney General               Attn: Bankruptcy Dept                                               attorney.general@ago.mo.gov
State of Montana Attorney General                Attn: Bankruptcy Dept                                               contactdoj@mt.gov
State of Nebraska Attorney General               Attn: Bankruptcy Dept                                               ago.info.help@nebraska.gov
State of North Dakota Attorney General           Attn: Bankruptcy Dept                                               ndag@nd.gov
State of Oregon Attorney General                 Attn: Bankruptcy Dept                                               consumer.hotline@doj.state.or.us
State of Tennessee Attorney General              Attn: Bankruptcy Dept                                               consumer.affairs@tn.gov
State of Utah Attorney General                   Attn: Bankruptcy Dept                                               uag@utah.gov
State of West Virginia Attorney General          Attn: Bankruptcy Dept                                               consumer@wvago.gov
Sullivan Hazeltine Allinson LLC                  Attn: Elihu E. Allinson, III                                        zallinson@sha-llc.com
The Law Offices of Joyce, LLC                    Attn: Michael J. Joyce                                              mjoyce@mjlawoffices.com
Thomas, Cinclair & Beuttenmuller, PLLC           Attn: Richard J. Cinclair, Jr., Esq.                                rick@tcblawfirm.com
US Attorney For Delaware                         Attn: David C. Weiss c/o Ellen Slights                              usade.ecfbankruptcy@usdoj.gov

                                                 Attn: Matthew S. Barr, Andriana Georgallas, Sunny Singh, Benton     matt.barr@weil.com; andriana.georgallas@weil.com; sunny.singh@weil.com;
Weil, Gotshal & Manges LLP                       Lewis, Bryan R. Podzius                                             benton.lewis@weil.com; allison.liff@weil.com; bryan.podzius@weil.com
Weil, Gotshal & Manges LLP                       Attn: Brendan C. Conley                                             brendan.conley@weil.com
Wells Fargo Bank, National Association           MAC D1109-019                                                       agencyservices.requests@wellsfargo.com
Wiles & Wiles, LLP                               Attn: Victor W. Newmark, Esq.                                       bankruptcy@evict.net
Womble Bond Dickinson (US) LLP                   Attn: Matthew P. Ward and Morgan L. Patterson                       matthew.ward@wbd-us.com; morgan.patterson@wbd-us.com
Wyatt, Tarrant & Combs, LLP                      Attn: Mary L. Fullington                                            mfullington@wyattfirm.com
                                                                                                                     bankfilings@ycst.com; pmorgan@ycst.com; jchapman@ycst.com;
Young Conaway Stargatt & Taylor, LLP             Attn: Pauline K. Morgan, Jaime Luton Chapman, Jordan E. Sazant      jsazant@ycst.com




        In re: CraftWorks Parent, LLC, et al.
        Case No. 20-10475 (BLS)                                                           Page 4 of 4
